Baucham v. State                                                    
















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-112-CR

     RANDY CLEO BAUCHAM,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 203rd District Court
Dallas County, Texas
Trial Court # F93-27149-P

                                                                                                    

O P I N I O N
                                                                                                    

      Appellant Randy Cleo Baucham was charged by an enhanced indictment with unlawful
delivery of a controlled substance, to-wit:  cocaine in the amount of less than 28 grams.  Appellant
pled guilty and trial was had to a jury which found him guilty.  After he pled true to the
enhancement paragraph of the indictment, the jury assessed his punishment at eighteen years
confinement in the Texas Department of Criminal Justice, Institutional Division.  The trial court
entered judgment and sentenced Appellant in accordance with the jury verdict.
      Appellant asserts one point of error, contending the trial court completely failed to admonish
him regarding the potential deportation and naturalization consequences of his guilty plea under
the provisions of Article 26.13(a)(4), Tex. Code Crim. Proc.  We overrule this contention and
affirm the trial court's judgment.
      The State's evidence included Exhibits 7 and 8, same being two penitentiary packets which
prove Appellant is an American citizen, showing the date of his birth and the place of birth in
Rockwall County, Texas.  The record is unambiguous on the fact of Appellant's American
citizenship.
      The relevant portions of Article 26.13 read as follows:
Prior to accepting a plea of guilty . . . the court shall admonish the defendant of:  (4) the
fact that if the defendant is not a citizen of the United States of America, a plea of guilty
. . . for the offense charged may result in deportation, the exclusion from admission to
this country, or the denial of naturalization under federal law.

      When the record is clear as to United States citizenship, as here, no admonishment must be
given.  Mitchell v. State, 848 S.W.2d 917 (Tex. App.—Texarkana 1993, pet. ref'd); Foster v.
State, 817 S.W.2d 390 (Tex. App.—Beaumont 1991, no pet.).
      Judgment of the trial court is affirmed.
 
                                                                               JOHN A. JAMES, JR.
                                                                               Justice (Retired)

Before Chief Justice Thomas,
      Justice Vance, and
      Justice James (Retired)
Affirmed
Opinion delivered and filed December 6, 1995
Do not publish